United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2715
                                   ___________

United States of America,               *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Donna Peterson,                         *
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: March 12, 2009
                                Filed: September 11, 2009

                                   ___________

Before WOLLMAN, RILEY, and COLLOTON, Circuit Judges.
                           ___________

RILEY, Circuit Judge.

       At issue in this appeal is whether the district court1 abused its discretion in
granting Donna Peterson (Peterson) a 50% reduction for substantial assistance. This
is the third time the government has appealed Peterson’s sentence. We have twice
vacated and remanded for resentencing. See United States v. Peterson, 507 F.3d 1115,
1119 (8th Cir. 2007) (Peterson II); United States v. Peterson, 455 F.3d 834, 838 (8th
Cir. 2006) (Peterson I). For the reasons stated in this opinion, we now affirm.

      1
      The Honorable Donald E. O’Brien, United States District Judge for the
Northern District of Iowa.
I.    BACKGROUND
      The facts of this case were extensively discussed in Peterson I, 455 F.3d at 835-
36, and Peterson II, 507 F.3d at 1117-18. In April 2005, Peterson pled guilty to
(1) conspiracy to manufacture and distribute methamphetamine within 1,000 feet of
a school, and (2) possession of a firearm by an unlawful user of controlled substances.
Count I carried a mandatory minimum sentence of 120 months imprisonment, and
Peterson’s advisory United States Sentencing Guidelines (Guidelines or U.S.S.G.)
range was 135 to 168 months imprisonment.

       At the first sentencing hearing, the government moved for a downward
departure for substantial assistance, pursuant to U.S.S.G. § 5K1.1 and 18 U.S.C.
§ 3553(e), and recommended a 20% reduction. The district court granted a 50%
reduction from the bottom of Peterson’s advisory Guidelines range, which was
approximately a seven-level reduction, and Peterson was sentenced to two concurrent
terms of 68 months imprisonment. We vacated the sentence and remanded for
resentencing because the district court discussed factors other than Peterson’s
assistance at sentencing, and it was not clear from the transcript whether the district
court impermissibly considered those factors in departing downward. See Peterson
I, 455 F.3d at 837.

       On remand, the district court imposed the same sentence, but declared it had
considered only the U.S.S.G. § 5K1.1 assistance-related factors, and not the 18 U.S.C.
§ 3553(a) sentencing factors, in determining the extent of the reduction. See Peterson
II, 507 F.3d at 1118. The government again appealed, arguing the extent of the
departure was not reasonable. Id. We vacated the sentence and remanded for a
second resentencing because we concluded, “There are no extraordinary
circumstances in Peterson’s assistance to justify the district court’s extraordinary
seven level reduction.” Id. at 1119.



                                         -2-
       The district court commenced Peterson’s third sentencing hearing on May 2,
2008. Peterson’s counsel argued, in light of the Supreme Court’s decision in Gall v.
United States, 552 U.S. 38 (2007), our court’s requirement that there be extraordinary
circumstances to justify extraordinary departures no longer applied. Peterson’s
counsel presented additional evidence of substantial assistance, which had not been
presented at either of the two previous sentencing hearings. Peterson’s counsel argued
Peterson (1) provided information about an individual named Mario Janssen
(Janssen), who was later indicted, and (2) provided information about Colin Hill
(Hill), a man who allegedly had made a threat against Peterson and her daughter
during the conspiracy before Peterson began cooperating with law enforcement. At
the request of the district court, Peterson’s previous counsel and a United States
Probation Officer testified at the hearing. The district court questioned the probation
officer about her chart detailing Peterson’s cooperation. The government requested
a continuance because it was not prepared to cross-examine the probation officer.

       The sentencing was continued to June 4, 2008. The district court again granted
a 50% reduction and sentenced Peterson to two concurrent terms of 68 months
imprisonment. The district court opined that while Peterson was a “minor-level
participant,” she was a “high-level informant” who had named twenty-nine people in
the conspiracy. The district court addressed the U.S.S.G. § 5K1.1 factors,2 explaining:
(1) “the evaluation of [Peterson’s] significance and usefulness was high”; (2) there
was no reason to believe Peterson’s information was not truthful, complete, and
reliable; (3) “there would [not] be a whole lot of people that were indicted around


      2
        U.S.S.G. 5K1.1(a) states, in determining the extent of a downward departure
for substantial assistance, the district court may consider: “(1) the court’s evaluation
of the significance and usefulness of the defendant’s assistance, taking into
consideration the government’s evaluation of the assistance rendered; (2) the
truthfulness, completeness, and reliability of any information or testimony provided
by the defendant; (3) the nature and extent of the defendant’s assistance; (4) any injury
suffered, or any danger or risk of injury to the defendant or his family resulting from
his assistance; [and] (5) the timeliness of the defendant’s assistance.”

                                          -3-
Spencer[, Iowa,] that weren’t first told [Peterson] was the person who first told who
they were and what they were doing”; (4) Peterson provided information on Hill
despite Hill’s alleged threat against Peterson and her daughter during the conspiracy
and despite Peterson’s knowledge of Hill’s violent history; and (5) Peterson provided
assistance in as timely a manner as the district court had ever seen. The district court
entered a twenty-page order on July 20, 2008, explaining the rationale for Peterson’s
sentence. The government appeals.

II.    DISCUSSION
       We review the extent of a substantial assistance reduction for abuse of
discretion. See United States v. Burns, __ F.3d __, __, Nos. 04-2901/04-2933, 2009
WL 2525585, at *7 (8th Cir. Aug. 20, 2009) (en banc). At the time we issued our
opinion in Peterson II, our court reviewed downward departures based on substantial
assistance using “proportionality analysis,” wherein we required extraordinary
circumstances to justify an extraordinary reduction. See Peterson II, 507 F.3d at
1118-19 (citing United States v. Saenz, 428 F.3d 1159, 1162 (8th Cir. 2005)).
However, our en banc court recently concluded, in light of Gall, this proportionality
analysis is no longer appropriate. See Burns, 2009 WL 2525585, at *7 (“We see no
basis upon which to say that the [Supreme] Court’s admonitions regarding the highly
deferential view that appellate courts should take towards a district court’s appraisal
of the § 3553(a) factors should not also apply to the district court’s findings and
determinations regarding the five § 5K1.1 factors as it calculates the substantiality of
the defendant’s assistance when ruling on the government’s motion for a reduction
under § 3553(e).”). “The question then is whether, after putting aside all notions of
exceptional/extraordinary circumstances, departure percentages, proportionality
review, and similar data-based standards of review, the reduction granted to [Peterson]
is substantively unreasonable.” Id. at *8.

       The government contends the district court abused its discretion because (1) the
actual significance and usefulness of Peterson’s assistance did not warrant a seven-

                                          -4-
level reduction; and (2) the district court improperly considered certain factors,
including Peterson’s drug use, and gave improper weight to other factors, including
the alleged threat from Hill, Peterson’s assistance concerning Janssen, and whether
Peterson was the first conspirator to cooperate.

       Having reviewed the record and considered the government’s arguments, we
conclude the district court did not significantly consider any improper factors nor
make any clearly erroneous factual findings. See United States v. Mills, 491 F.3d 738,
741 (8th Cir. 2007) (stating “factual findings supporting a departure are reviewed for
clear error”). We also find the district court was acting within its discretion when it
considered Peterson’s additional evidence that was not presented at the original
sentencing. See Peterson II, 507 F.3d at 1119 n.2 (noting that once a sentence has
been vacated and remanded for resentencing, the district court is permitted to consider
relevant evidence the court could have heard at the original sentencing).

       Finally, under the deferential standard of review announced in Burns, we cannot
say the extent of the substantial assistance reduction is unreasonable. See Burns, 2009
WL 2525585, at *7-8. While we may have evaluated the significance and usefulness
of Peterson’s assistance, as well as the other § 5K1.1 factors, differently, this is not
a basis for reversing the district court. The district court gave an adequate explanation
for its assessment, and we cannot say the district court’s “assessment was []
capricious, whimsical, impressionistic, or ire-driven.” Id. at *8. Thus, we find no
abuse of discretion.



III.   CONCLUSION
       We affirm Peterson’s sentence and the judgment of the district court.
                      ______________________________




                                          -5-